DETAILED ACTION
1.	Applicant's amendment filed on December 2, 2021 has been entered.  Claims 1-18 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed December 2, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-18 are allowed for the reasons argued by Applicants on pages 6-7 of Remarks, filed December 2, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Rana; Sohail P et al (US 7716313 B2) discloses a computer network includes a plurality of components governed by policies from a policy manager. Where conflicts arise between policies, a conflict management policy is inherent in the system and is implemented to detect and resolve such conflicts.
The prior art of record Shukla; Dharma et al (US 20100235321 A1) discloses a computer user may use a computing environment comprising a set of computers that respectively feature a web browser having a browser cache containing many types of data objects, including application resources and user-generated data files. However, the contents of a browser cache significantly contribute to the computing environment of a computer, and the computing environments presented by each computer may diverge, providing an inconsistent computing environment. Instead, the contents of browser caches of the computers comprising the computing environment may be synchronized across computers. Additionally, the browser cache may be synchronized with the other data objects of a computing environment (such as relevant portions of the filesystem); the synchronizing may be implemented as an out-of-browser process executing independently of the applications, and even when the browser is not executing; 
The prior art of record Jain et al (US 20100125897 A1) discloses methods and apparatus for managing a dynamic virtual private network (VPN) connection of an endpoint device using locally-stored encrypted VPN profiles. The endpoint device comprises a VPN client configured to establish a secure connection with a computer via a network, an encrypted datastore for storing the encrypted VPN profiles, and a security agent for monitoring a security compliance status of the endpoint device with a security policy stored on the endpoint device. In response to detecting a change in the security compliance status of the endpoint device, the security agent copies VPN profiles from the encrypted datastore to a storage location accessible to the VPN client. The VPN client is configured to use the copied VPN profiles to securely connect to the computer. Periodic update requests from the security agent to an administrative server enable updated VPN profiles or security policies to be downloaded and stored in the encrypted datastore.
The prior art of record Manadhata; Pratyusa K. et al (US 8621233 B1) discloses descriptions of files detected at endpoints are submitted to a security server. The descriptions describe the names of the files and unique identifiers of the files. The security server uses the unique identifiers to identify files having different names at different endpoints. For a given file having multiple names, the names are processed to account for name differences unlikely to have been caused by malware. The processed names for the file are analyzed to determine the amount of dissimilarity among the names. This analysis is used to generate a score indicating a confidence that the computer file contains malicious software, where a greater amount of dissimilarity among the names generally indicates a greater confidence that the computer file contains malicious software. The score is weighted based on file name frequency, the age of the file, and the prevalence of the file. The weighted score is used to determine whether the computer file contains malicious software.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Rana; Sohail P et al (US 7716313 B2), Shukla; Dharma et al (US 20100235321 A1), Jain et al (US 20100125897 A1), and Manadhata; Pratyusa K. et al (US 8621233 B1), do not disclose these specific obtaining, by one or more processors associated with a synchronization point that is connected to a plurality of endpoints via a network, one or more objects that are subject to synchronization across the plurality of endpoints; determining, by one or more processors associated with the synchronization point, a destination endpoint with which to synchronize the one or more objects, the destination endpoint being determined from among the plurality of endpoints, wherein the destination endpoint lacks a local file system; formatting, by one or more processors associated with the synchronization point, the one or more objects into a preferred format preferred by the destination endpoint; and providing, by one or more processors associated with the synchronization point, the one or more objects in the preferred format to the destination endpoint (emphasis added), as set forth in claim 1, similar to claims 17 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        December 14, 2021